Citation Nr: 0930422	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  06-35 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than January 7, 
2002, and for the period between May 1, 2002, and August 26, 
2002, for increased compensation based on adding a dependent 
child.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1975 to November 
1979.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).


FINDINGS OF FACT

1.  It is not shown that the Veteran furnished the necessary 
proof of the existence of his dependent child, S.T., prior to 
the currently assigned effective date.

2.  The Veteran did not have a rating of 30 percent or higher 
between May 1, 2002, and August 26, 2002.

CONCLUSION OF LAW

The criteria for an effective date earlier than January 7, 
2002, and for the period between May 1, 2002, and August 26, 
2002, for increased compensation based on adding a dependent 
child are not met.  38 U.S.C.A. § 5110 (West 2002);
38 C.F.R. §§ 3.31, 3.109 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is in receipt of an increased allowance for a 
dependent child, S.T., for January 7, 2002, to May 1, 2002, 
and from August 26, 2002, to November 2002.  The Veteran has 
disagreed with the effective date of the awards, contending 
that the increased allowance for S.T. should be effective the 
date his 1993 or 1999 declarations of status of dependents 
were received.  He also contends that he should have been 
provided an increased allowance for the period between May 1, 
2002, and August 26, 2002.  

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).

As a preliminary matter, the Board finds that no further 
action is necessary to comply with VA's duties under the 
VCAA.  As set forth in more detail below, the facts in this 
case are not in dispute, and the appeal must be denied as a 
matter of law.  Thus, the Board finds that any deficiency in 
VA's VCAA notice or development action is harmless error.  
See Pratt v. Nicholson, 20 Vet. App. 252 (2006); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is 
not applicable to matters in which the law, and not the 
evidence, is dispositive).

Laws and Regulations

VA regulations provide that a veteran who is in receipt of 
disability compensation of 30 percent or more is entitled to 
an additional allowance for each dependent child.  38 
U.S.C.A. § 5110(f); 38 C.F.R. § 3.4(b)(2).

The definition of the term "child", as defined for VA 
purposes, means an unmarried person who is a legitimate 
child, a child legally adopted before the age of 18 years, a 
stepchild who acquired that status before the age of 18 years 
and who is a member of the veteran's household or was a 
member of the veteran's household at the time of the 
veteran's death, or an illegitimate child.  In addition, the 
"child" must also be someone who: (1) is under the age of 18 
years; or (2) before reaching the age of 18 years became 
permanently incapable of self support; or (3) after reaching 
the age of 18 years and until completion of education or 
training (but not after reaching the age of 23 years) is 
pursuing a course of instruction at an approved educational 
institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).  

In general, VA will accept, for the purpose of determining 
entitlement to an increased allowance for a dependent child, 
the statement of a claimant as proof of birth of a child, 
provided that the statement contains (1) the month, year, and 
place of the birth, (2) the full name and relationship of the 
dependent child, (3) the dependent's social security number, 
and (4) the name and address of the person who has custody of 
the child, if the child is not residing with the claimant.  
38 C.F.R. § 3.204(a)(1).  Other evidence is also required 
under certain circumstances, however, such as where the 
claimant's statement on its face raises a question of its 
validity or the claimant's statement conflicts with other 
evidence of record.  See 38 C.F.R. § 3.204(a)(2).  

In instances where the provisions of 38 C.F.R. § 3.204 are 
not met, age or relationship can be established by a copy or 
abstract of the public record of birth, copy of the church 
record of baptism; affidavits or certified statements of two 
or more persons, preferably disinterested, who will state 
their ages, showing the name, date, and place of birth of the 
person whose age or relationship is being established, and 
that to their own knowledge such person is the child of such 
parents (naming the parents) and stating the source of their 
knowledge, or other evidence which is adequate to establish 
the facts in issue, including census records, original 
baptismal records, hospital records, insurance policies, 
school, employment, immigration, or naturalization records.  
38 C.F.R. § 3.209.  Proof of relationship can also consist of 
an acknowledgment in writing signed by the veteran; evidence 
that the veteran has been identified as the child's father by 
a judicial decree ordering him to contribute to the child's 
support or for other purposes; or any other secondary 
evidence which reasonably supports a finding of relationship, 
as determined by an official authorized to approve such 
findings, such as (i) a copy of the public record of birth or 
church record of baptism, showing that the veteran was the 
informant and was named as a parent of the child; or (ii) 
statements of persons who know that the veteran accepted the 
child as his; or (iii) information obtained from service 
department or public records, such as school or welfare 
agencies, which shows that with his knowledge the veteran was 
named as the father of the child. 3
8 U.S.C.A. § 101; 38 C.F.R. § 3.210.

If a claimant's application is incomplete, the claimant will 
be notified of the evidence necessary to complete the 
application.  If the evidence is not received within one year 
from the date of such notification, compensation may not be 
paid by reason of that application.  See 38 C.F.R. § 3.109.

Analysis

Review of the evidence indicates that the Veteran filed a 
Declaration of Status of Dependents in April 1992 and 
submitted evidence in support of this declaration in May 
1992.  None of the associated paperwork lists S.T. as a 
dependent, however, and the evidence does not indicate that 
the VA was otherwise aware of S.T.'s existence as a dependent 
at that time.  

In October 1999, the Veteran submitted another Declaration of 
Status of Dependents.  The Veteran again did not list S.T. as 
a dependent, and the evidence does not indicate that the VA 
was otherwise aware of S.T.'s existence as a dependent at 
that time.  

In November 1999, the Veteran submitted another Declaration 
of Status of Dependents .  This time, the Veteran listed S.T. 
as a dependent child, indicated that S.T. was younger than 18 
years of age, and submitted a copy of S.T.'s Social Security 
Card.  The Veteran did not provide a copy of S.T.'s birth 
certificate, however, and he did not list S.T.'s place of 
birth or the name of the person with whom S.T. was residing 
(she was not living with the Veteran). 

In December 2001, the Veteran filed another Declaration of 
Status of Dependents listing S.T. as a dependent child.  On 
the form, the Veteran noted that S.T. was over the age of 18 
but also under the age of 23 and attending school, and he 
submitted evidence of S.T.'s enrollment at an approved 
educational institution, a copy of the birth certificate, and 
a copy of a letter from a lawyer which indicated that the 
Veteran had filed a legitimization petition for S.T. in 1989.  
The submitted birth certificate did not list the Veteran as 
the father of S.T., however, and the date of birth is not 
legible.  Additionally, the lawyer's letter does not indicate 
that the Veteran was successful in his petition for 
legitimization and it does not provide S.T.'s date of birth.  
In response to the submission, VA sent the Veteran letters 
requesting that he submit a copy of the public record of 
birth or a church record of baptism and a completed Request 
for Approval of School Attendance.  See June 2002 and October 
2003 statements.  In October 2003, the Veteran submitted a 
legible certification of S.T.'s birth and a copy of her 
Social Security card, and in December 2003, the Veteran 
provided proof of paternity and a completed Request for 
Approval of School Attendance, which indicated that S.T. 
began the regular term on January 7, 2002.  

An increased allowance for S.T. was then granted, effective 
from January 7, 2002, to May 1, 2002, and from August 26, 
2002, to November 1, 2002.  See December 2003 and April 2004 
administrative decisions; November 2005 rating decision.  

After review of the evidence, the Board finds that the 
currently assigned effective dates do not warrant change.  

Initially, the Board notes that the denial of a dependency 
allowance for the period between May 1, 2002, and August 26, 
2002, was proper.  The evidence indicates that the Veteran's 
combined ratings have only been at 30 percent or higher from 
August 19, 1993, to May 1, 2002, from August 26 2002, to 
November 1, 2002, and from June 14, 2004, forward; at all 
other times, to include between May 1, 2002, to August 26, 
2002, the combined percentage was less than 30 percent.  As 
noted above, an increased allowance for a dependent is only 
provided for periods in which the Veteran has a combined 
rating of 30 percent or more; thus, as the combined rating is 
less than 30 percent between May 1, 2002, and August 26, 
2002, an increased allowance is not permitted for that 
period.  

The Board also finds that although the Veteran was entitled 
to a dependency allowance prior to January 7, 2002, under 38 
U.S.C.A. § 5110(f) and 
38 C.F.R. § 3.4(b)(2), an effective date earlier than January 
7, 2002, is still not warranted.  

The effective date of the award of an additional allowance 
for a dependent child is the latest of the following dates: 
(1) date of claim; (2) date the dependency arises; (3) 
effective date of the qualifying disability rating provided 
evidence of dependency is received within a year of 
notification of such rating action; or (4) date of 
commencement of the veteran's award.  38 C.F.R. § 3.401(b).  
The "date of claim" for additional compensation for 
dependents is the date of the birth/adoption of a child, if 
evidence of the event is received within a year of the event 
or the date notice is received of the dependent's existence, 
if evidence is received within a year of VA request.  38 
C.F.R. § 3.401(b)(1).  The earliest that the additional award 
of compensation for a dependent child can occur is the first 
day of the month following the effective date.  38 C.F.R. § 
3.31.

In this case, the evidence indicates that the date the 
dependency arose was in October 1982, the effective date of 
the qualifying disability rating is in August, 1993, and the 
date of notification of the award of the qualifying 
disability rating was in September 1999.  

The evidence also indicates that the Veteran submitted an 
application for dependency benefits for S.T. in November 
1999.  The application for benefits was not complete, 
however, and in June 2002, VA asked the Veteran to furnish 
additional information so action could be taken on the claim 
and informed him that failure to provide the requested 
information within one year would result in an inability to 
pay the claimed benefit for any period before the date of 
receipt.  

In order for an effective date prior to January 2002 for the 
addition of S.T. as a dependent to be warranted, the RO would 
have had to receive all required information within one year 
of the June 2002 letter.  The record documents that the 
Veteran did not submit the required information until more 
than one year after the June 2002 letter, however.  Thus, the 
Board finds that the claim for an effective date prior to 
January 7, 2002, must be denied.  

ORDER

An effective date earlier than January 7, 2002, and for the 
period between May 1, 2002, and August 26, 2002, for 
increased compensation based on adding a dependent child is 
denied. 



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


